DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 16 May 2022. Claims 1-4, 7-11 and 14-21 are pending
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “in response to an event for a user input being occurred, identify one or more electronic apparatuses which is connectable through the communicator” is grammatically incorrect.  Claim 18 contains the same limitation and is objected for the same reasons as claim 1. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The limitation “receive a user input accepting a connection request through an user interface of
the electronic apparatus” contains a grammatical incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “connect, through the communicator, with an electronic apparatus responding to the connection request signal among the plurality of electronic apparatuses “, as recited in claims 1 and 18, is not described in the Specification. The Examiner is assuming the Applicant meant “corresponding to the connection request signal among the plurality of electronic apparatuses“ in order to expedite examination. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "select a plurality of electronic apparatuses" in line 14;  “transmit ..each of the plurality of electronic apparatuses…”  in lines 20-21; and “connect, through the communicator, with an electronic apparatus responding to the connection request signal among the plurality of electronic apparatuses, and transmit a connection request canceling signal through the communicator to each of remaining electronic apparatuses other than the connected electronic apparatus among the plurality of electronic apparatuses “ in lines 23-27.  There is insufficient antecedent basis for this limitation in the claim since lines 6-7 since lines 6-7 require the identification of “one or more electronic apparatuses”.   Claim 18 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Kwon, Hereinafter, Kwon, EP 3141986 A2) in view of Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1), and further in view of Andrianov et al. (Hereinafter, Andrianov, US 2018/0253332 A1 ).
Per claim 1, Kwon discloses a display apparatus (Kwon,  [0059], fig, 3(Kwon, a); [0181], fig. 6, ref, 800) comprising: 
a display (Kwon, [0059], fig. 3, ref. 330); 
a communicator (Kwon, [0059], fig. 3, ref, 305, 316; [0182]);
 a storage (Kwon, [0059], fig. 3, ref. 318); and a processor (Kwon, [0059], fig, 3, ref. 325) configured to:
in response to an event for a user input being occurred (e.g., Step S704 as shown in Fig. 7; [0199], “… The DTV 710 may receive a keyboard provision request signal during provision of the application (S704).  “), identify one or more electronic apparatuses which is connectable through the communicator (e.g., Step S706 as shown in Fig. 7; [0200], “ Upon receiving the keyboard provision request signal, the DTV 710 may determine whether there is a paired mobile terminal 720 (S706). “)
obtain state information (Kwon, [0192], [0193], [0204], [0244]- [0247], fig. 7 and 11) about a state of each of the identified one or more electronic apparatuses (Kwon, [0201], “ As the determination result of operation S706, when there is a paired mobile terminal 720, the DTV 710 may determine whether priority of the paired mobile terminal 720 is higher than priority of the DTV 710 with respect to the keyboard provision request signal (S708). “; fig. 6, ref; 610, 620, 630; Kwon determines the priority of one or more devices.),
transmit a connection request signal to each of the plurality of apparatuses through the communicator along with information about a function to be performed by the display apparatus based on [[a]] the user input (Kwon, e.g., step S1034 as shown in Fig. 10;   [0204], [0240]; [0246]: "control command"),
connect, through the communicator, with an electronic apparatus responding to the connection request signal among the plurality of electronic apparatuses, and transmit a connection request canceling signal through the communicator to each of remaining electronic apparatuses other than the connected electronic apparatus among the plurality of electronic apparatuses (Kwon, [0194]: "paring", see also section 2.1 above), 
execute the function based on the received user input (Kwon, [0206]).
Kwon does not expressly disclose:
transmit a connection request signal to each of the plurality of apparatuses through the communicator along with information about a function to be performed by the display apparatus based on [[a]] the user input, and
select a plurality of apparatuses, among the identified one or more electronic apparatuses, .
Dockrey discloses: 
select a plurality of apparatuses, among the identified one or more electronic apparatuses, 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Kwon for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Andrianov discloses transmit a connection request signal to each of the plurality of first electronic apparatus apparatuses through the communicator along with information about a function to be performed by the display apparatus based on [[a]] the user input (Abstract; paragraphs [0059-0061], “... the at least one memory and the instructions are configured to, with the at least one processor, cause the apparatus at least to perform: … receiving a request for a graceful termination of a virtual network function instance, … transmitting the request for the graceful termination of the virtual network function instance to an element manager …  “; paragraph [0096—0098]; See claim 13).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the  apparatuses, methods, computer programs, computer program products and computer-readable media of Andrianov in the digital device of Kwon for the purpose of managing the graceful tarnation of functions to provide well-defined functional behavior suggested by Andrianov (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon, Dockrey, Andrianov and  to obtain the invention as specified in claim 1.
Per claim 2, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 1, wherein the predetermined criteria comprises one of an apparatus currently used by a user of the display apparatus or an apparatus which is close to the user (Kwon, paragraphs [0104], [0146], [0185], [0193], and [0247]). 
Per claim 3, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 1, wherein the state information further comprises an operation state of a screen in the identified one or more electronic apparatuses (Kwon, paragraphs [0104], [0146], [0185], [0193], and [0247]).
Per claim 4, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 2, wherein the state information further comprises time information indicating the time or a duration related to movement of the one or more electronic apparatuses detected by a sensor of the one or more electronic apparatuses (Dockrey, Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.).
Per claim 7, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 5, wherein the processor is configured to identify a distance of each of the plurality of electronic apparatuses, based on strength of a signal received from the plurality of electronic apparatuses 
 Per claim 8, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 1, wherein the processor is configured to identify a user, and select the first electronic apparatus corresponding to the identified user (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
Per claim 9, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 8, wherein the processor is configured to identify the user based on login information to the display apparatus (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
Per claim 10, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 8, wherein the processor is configured to identify the user based on a captured image (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
 Per claim 11, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 1, wherein the processor is further configured to display a user interface (UI) comprising a text input box on the display, and receive the user input from the first electronic apparatus while displaying the UI (Kwon, Fig. 14l paragraph [0259]). 
 
Per claim 14, Kwon, Dockrey, Andrianov disclose the display apparatus according to claim 1, further comprising a second communicator configured to communicate with a server, wherein the processor is configured to obtain the state information of the one or more electronic apparatuses from the server through the second communicator (Kwon, paragraph [0241], "The DTV 1010 may transmit a request for keyboard provision termination or a command for rejection of reception of more keyboard input data to mobile terminal(s)...'”).
Per claim 18, Kwon discloses a method of controlling a display apparatus ( [0059], fig, 3( a); [0181], fig. 6, ref, 800), comprising: 
in response to an event for a user input being occurred (e.g., Step S704 as shown in Fig. 7; [0199], “… The DTV 710 may receive a keyboard provision request signal during provision of the application (S704).  “), identify one or more electronic apparatuses which is connectable through the communicator (e.g., Step S706 as shown in Fig. 7; [0200], “ Upon receiving the keyboard provision request signal, the DTV 710 may determine whether there is a paired mobile terminal 720 (S706). “)
obtaining state information (Kwon, [0192], [0193], [0204], [0244]- [0247], fig. 7 and 11) about a state of each of the identified one or more electronic apparatuses (Kwon, [0201], “ As the determination result of operation S706, when there is a paired mobile terminal 720, the DTV 710 may determine whether priority of the paired mobile terminal 720 is higher than priority of the DTV 710 with respect to the keyboard provision request signal (S708). “; fig. 6, ref; 610, 620, 630; Kwon determines the priority of one or more devices.),
transmitting a connection request signal to each of the plurality of apparatuses through the communicator along with information about a function to be performed by the display apparatus based on [[a]] the user input (Kwon, e.g., step S1034 as shown in Fig. 10;   [0204], [0240],  [0246]: "control command"),
connecting, through the communicator, with an electronic apparatus responding to the connection request signal among the plurality of electronic apparatuses, and transmit a connection request canceling signal through the communicator to each of remaining electronic apparatuses other than the connected electronic apparatus among the plurality of electronic apparatuses (Kwon, [0194]: "paring", see also section 2.1 above) (Kwon, [0194]: "paring", see also section 2.1 above), and
executing the function based on the received user input (Kwon, [0206]).
Kwon does not expressly disclose:
selecting a plurality of apparatuses, among the identified one or more electronic apparatuses, 
Dockrey discloses: 
selecting a plurality of apparatuses, among the identified one or more electronic apparatuses, (Column 13, lines 29-48; Dockrey disclose selecting the first and second most recently moved or active  device).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Kwon for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Andrianov discloses transmit a connection request signal to each of the plurality of first electronic apparatus apparatuses through the communicator along with information about a function to be performed by the display apparatus based on [[a]] the user input (Abstract; paragraphs [0059-0061], “... the at least one memory and the instructions are configured to, with the at least one processor, cause the apparatus at least to perform: … receiving a request for a graceful termination of a virtual network function instance, … transmitting the request for the graceful termination of the virtual network function instance to an element manager …  “; paragraph [0096—0098]; See claim 13).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the  apparatuses, methods, computer programs, computer program products and computer-readable media of Andrianov in the digital device of Kwon for the purpose of managing the graceful tarnation of functions to provide well-defined functional behavior suggested by Andrianov (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon, Dockrey, Andrianov and  to obtain the invention as specified in claim 18.
 Per claim 19, Kwon and Dockrey disclose the method according to claim 18, wherein the state information comprises an operation state of a screen in the  the identified one or more electronic apparatuses .
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Jr. et al. (Hereinafter, Wood, US 2017/0277498 A1) in view of Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1), and further in view of Soldan et al. (Soldan, US 2011/0254683 A1).
Per claim 15, Wood discloses a display apparatus (e.g., Fig. 1A) comprising: 
a display (e.g., touch sensitive display system 112 as shown in Fig. 1A); 
a communicator (e.g., device 500 as shown Fig. 5A; paragraph [0146]); and 
a processor (e.g., processor 120 as shown Fig. 1A) configured to:
 receive a connection request signal 12 from a display apparatus along with information about a function to be performed by the display apparatus based on a user input(Kwon, e.g., Fig. 12G illustrates receiving a connection request signal from a display apparatus 514 along with information about a function to be performed by the display apparatus based on a user input 1242;  paragraph [0272], “Also in response to electronic device 500 entering the text entry mode and displaying soft keyboard 1238, electronic device 500 optionally transmits an indication to device 511, while device 511 is displaying a user interface that is not a user interface of the remote control application (Kwon, e.g., lock screen 1240), that text input is needed for user interface 1202 … “); 
 receive a user input accepting a connection request through a user interface of the electronic apparatus (e.g., user input 1203 as shown Fig. 12J; paragraph [0273]);  
display a screen based on the received information about the function on the display (paragraph [0273]) and
 receive the user input based on the displayed screen and transmit the user input to the display apparatus (paragraph [0273]). 
Wood does not expressly disclose:
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved, and 
wherein the electronic apparatus is the most recently moved electronic apparatus after a determination that the first electronic apparatus is within a specific distance and none of the one or more electronic apparatuses has a turned-on screen.

Dockrey discloses: 
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.), and 
wherein the electronic apparatus is the most recently moved electronic apparatus (Column 13, lines 29-48; Dockrey teaches selecting the most recently moved or active device).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Wood for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Soldan discloses:
after the determination that the first electronic apparatus is within the specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]; Examiner’s Note:  Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box.) and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable device selection of Soldan in the digital device of Wood and Dockery for the purpose of selecting a display device based on location so as to reduce the number of remote controls needed as suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wood, Dockrey, and Soldan to obtain the invention as specified in claim 15.
Per claim 16, Wood, Dockrey, and Soldan disclose the electronic apparatus according to claim 15, wherein the processor is further configured to transmit the state information of the electronic apparatus to the display apparatus or a server (Wood, paragraph [0055]; paragraph [0109]; Fig. 12G illustrates wherein the processor is further configured to transmit the state information of the electronic apparatus to the display apparatus or a server 1250 and 1242). 
Per claim 17, Wood, Dockrey, and Soldan disclose the electronic apparatus according to claim 15, wherein the processor is further configured to display a screen on the display based on the received information about the function while the electronic apparatus is in a locked (Wood, paragraph [0269]). 
Per claim 20, Wood discloses the method of controlling an electronic apparatus (Abstract), comprising: 
receiving a connection request signal 12 from a display apparatus along with information about a function to be performed by the display apparatus based on a user input(Kwon, e.g., Fig. 12G illustrates receiving a connection request signal from a display apparatus 514 along with information about a function to be performed by the display apparatus based on a user input 1242;  paragraph [0272], “Also in response to electronic device 500 entering the text entry mode and displaying soft keyboard 1238, electronic device 500 optionally transmits an indication to device 511, while device 511 is displaying a user interface that is not a user interface of the remote control application ( e.g., lock screen 1240), that text input is needed for user interface 1202 … “); 
 receiving a user input accepting a connection request through an user interface of the electronic apparatus (e.g., user input 1203 as shown Fig. 12J; paragraph [0273]);  
displaying a screen based on the received information about the function on the display (paragraph [0273])  and
 receiving the user input based on the displayed screen and transmit the user input to the display apparatus (paragraph [0273]). 

Wood does not expressly disclose:
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved, and 
wherein the electronic apparatus is the most recently moved electronic apparatus after a determination that the first electronic apparatus is within a specific distance and none of the one or more electronic apparatuses has a turned-on screen.
Dockrey discloses: 
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic apparatuses was recently moved or active.), and 
wherein the electronic apparatus is the most recently moved electronic apparatus (Column 13, lines 29-48; Dockrey teaches selecting the most recently moved or active device).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Wood for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Soldan discloses:
after the determination that the first electronic apparatus is within the specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]; Examiner’s Note:  Soldan discloses multiple controllable devices such as television set-top boxes that can be controlled by a mobile phone when the mobile phone is proximate a television set-top box.) and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable device selection of Soldan in the digital device of Wood and Dockery for the purpose of selecting a display device based on location so as to reduce the number of remote controls needed as suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wood, Dockrey, and Soldan to obtain the invention as specified in claim 20.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, Jr. et al. (Hereinafter, Wood, US 2017/0277498 A1) in view of Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1), Soldan et al. (Soldan, US 2011/0254683 A1)and further in view of Andrianov et al. (Hereinafter, Andrianov, US 2018/0253332 A1 ).
Per claim 21, Wood, Dockrey, and Soldan discloses the display apparatus according to claim 1, but do not expressly disclose wherein the processor is further configured to transmit a function termination request signal to the connected electronic apparatus in response to the function being terminated.
Andrianov discloses wherein the processor is further configured to transmit a function termination request signal to the connected electronic apparatus in response to the function being terminated (Abstract; paragraphs [0059-0061], “... the at least one memory and the instructions are configured to, with the at least one processor, cause the apparatus at least to perform: … receiving a request for a graceful termination of a virtual network function instance, … transmitting the request for the graceful termination of the virtual network function instance to an element manager …  “; paragraph [0096—0098]; See claim 13).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the  apparatuses, methods, computer programs, computer program products and computer-readable media of Andrianov in the digital device of Wood, Dockery, and Soldan for the purpose of managing the graceful tarnation of functions to provide well-defined functional behavior suggested by Soldan (See paragraph [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wood, Dockrey, Soldan, and Andrianov to obtain the invention as specified in claim 21.

Response to Arguments
Applicant’s arguments, see Remarks, filed 16 May 2022, with respect to the rejection(s) of claim(s) 1 and 18 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Andrianov et al. (Hereinafter, Andrianov, US 2018/0253332 A1 ).
Claims 2-4, 7-14, and 19 depend from claim 1 or 18, and therefore these claims are not patentable at least by virtue of their dependency.
Applicant’s arguments regarding claim 15 have been fully considered but they are not persuasive. 
Applicant argues that  Wood Jr., Dockrey and Soldan do not teach or suggest  "wherein the electronic apparatus is selected, from among one or more electronic apparatuses, based on movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved, and wherein the electronic apparatus is the most recently moved electronic apparatus after a12 Appln. No.: 16/674,642 determination that the first electronic apparatus is within a specific distance and none of the one or more electronic apparatuses has a turned-on screen." 
The Examiner disagrees since Soldan discloses:
after the determination that the first electronic apparatus is within the specific distance (Abstract, “…A controllable device can then be selected that is proximate the location of the portable device for input control of the controllable device via the wireless network. “; paragraph [0002-0003]; paragraph [0004], “In other embodiments, position information of the multiple controllable devices is logged to identify that a controllable device is proximate the location of the portable device.  The controllable device may be selected when the location of the portable device is within a perimeter that is defined to include the controllable device …”; paragraph [0011], “…As a user moves around the house from one room to another, and when a television set-top box is proximate the location of the mobile phone, the television set-top box is selected for input control by the mobile phone ….   “; paragraph [0013]; paragraph [0015]; paragraph [0024]; paragraph [0026]) and none of the one or more electronic apparatuses has the turned-on screen (paragraph [0024], “ …Alternatively or in addition to selecting a controllable device based on the location of the portable device, a controllable device may be selected based on an audio distinction that provides an indication of a distance from the portable device to the controllable device, such as to select a controllable device that is turned-on rather than a controllable device that is currently turned-off  “). Soldan discloses selecting a controllable device that is turned-on rather than a controllable device that is currently turned-off.  Dockery and Wood Jr.  were not relied upon to disclose the argued feature,
In view of the above, Examiner maintains the reject of claims 1-4 and 7-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173